Citation Nr: 1631932	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  11-12 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1958 until February 1962.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issue of entitlement to service-connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus had its onset during the Veteran's period of active service and has existed since that time.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  Due to the inherently subjective nature of tinnitus, it is capable of lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2014).  A Veteran is also competent to report exposure to hazardous noise, when symptoms of hearing loss and tinnitus first manifested, and that the symptoms have continued since service.  Layno v. Brown, 6 Vet. App. 465 (1994).

In determining whether service connection is warranted for a disease or disability, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

Analysis

The Veteran seeks entitlement to service connection for tinnitus, which he asserts is etiologically related to in-service exposure to hazardous military noise.  The Veteran's military personnel records show that he was assigned to a Howitzer battalion unit, thus in-service hazardous noise exposure is established.  

The Veteran's service treatment records (STRs) are silent for complaints of tinnitus.

At a March 2010 VA audiology consultation, the Veteran reported experiencing increasing tinnitus for the past 6 to 8 months.  He reported exposure to artillery noise in service, and some occupational noise from railroad work.  At that time the Veteran was diagnosed with severe high frequency sensorineural hearing loss and tinnitus.  

The Veteran's wife, in a June 2010 statement, indicated that the Veteran complained of ringing in his ears within a few years of service discharge. In a June 2010 statement, the Veteran reported that while in service he was exposed to hazardous noise while assigned to a Howitzer battalion as a gun loader and gunner.  In June and October 2010 statements, the Veteran reported that he noted ringing in his ears right after discharge.  

The Veteran underwent a VA audiology evaluation in August 2010.  At that time, the Veteran reported military noise exposure to tanks, artillery, explosions, and large and small weapons.  He denied using any hearing protection in service.  With regard to tinnitus, the Veteran reported that he began to notice an increase in severity approximately 7 to 10 years prior.  He also recalled that he would experience periodic tinnitus in service after firing artillery.  He reported that over the years his tinnitus worsened in severity and was now constant.  Upon audiometric testing, the audiologist diagnosed bilateral sensorineural hearing loss and tinnitus.  The audiologist then opined that it was less than a 50 percent probability that the Veteran's bilateral hearing loss and tinnitus were related to his period of service.  In relevant part, the audiologist reasoned that the Veteran's hearing loss was unrelated to his period of active service, and that tinnitus was likely associated with his bilateral hearing loss.  

In an October 2010 VA treatment record, the Veteran reported that his tinnitus first appeared intermittently during service, and increased gradually over the years.  

The Board finds the August 2010 VA opinion to be inadequate for adjudication purposes.  In this regard, the audiologist failed to consider the Veteran's reports of tinnitus while in active service, and of persistent tinnitus thereafter.  The Veteran is competent to diagnose tinnitus in service, and to report that tinnitus persisted since that time.  Thus, failure to consider those statements was in error.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection for tinnitus.  

The foregoing evidence establishes that entitlement to service connection for tinnitus is warranted.  First, the Veteran sustained noise exposure in active service from artillery fire.  The Veteran has a current diagnosis of tinnitus, and he has competently and credibly reported tinnitus during service.  See Charles v. Principi, 16 Vet. App. 370 (2014).  He has also competently and credibly asserted a continuity of tinnitus since service discharge.  The VA medical opinion of record is of no probative value as it did not consider the relevant lay evidence of record, which the Board has found both competent and credible.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records).  Therefore, the Board finds that the most probative evidence demonstrates that tinnitus began during service and has existed since that time.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Although further delay is regrettable, remand is necessary to secure outstanding and relevant VA treatment records, and an adequate VA examination and opinion.  VA treatment records are constructively of record, and must be secured to allow for a fully informed appellate review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

First, the August 2010 VA audiology evaluation report is inadequate and cannot service as the basis of a denial of entitlement to service connection for bilateral hearing loss.  In the August 2010 evaluation report, the audiologist opined that it was less than a 50 percent probability that the Veteran's bilateral hearing loss was related to his period of service.  In support of that opinion, the audiologist noted that the Veteran's hearing was normal upon separation even though the frequencies at 3000 and 6000 Hertz were not tested.  The audiologist then stated that the frequencies of 3000 and 6000 are important frequencies for showing changes due to noise exposure.  The audiologist indicated that the Veteran's hearing acuity upon entrance was unknown, as the Veteran was only afforded a whispered voice test at that time.  The audiologist then stated that the Veteran's hearing loss was consistent with noise exposure and age.  

The 2010 VA opinion regarding the etiology of the Veteran's bilateral hearing loss and is inadequate for adjudication purposes.  A finding that he had normal hearing at separation cannot serve as the basis of a negative etiology opinion.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In addition, the audiologist reached the conclusion that there was no evidence of hearing loss in service based on an incomplete record.  The audiologist acknowledged that 3000 Hertz was an important frequency to test for hearing loss, and as the 3000 Hertz frequency was not tested upon separation, the record does not conclusively indicate that the Veteran had normal hearing upon separation.  Further, as the Veteran's hearing upon entrance was unknown, the record is also unclear as to whether the Veteran had a shift in hearing acuity during his period of active service.  Moreover, the audiologist reached a seemingly contradictory conclusion that the Veteran's hearing loss was unrelated to in-service exposure to military noise, but was related to noise exposure and age.  On remand, it is necessary to secure an adequate VA opinion as to the etiology of the Veteran's bilateral hearing loss that is supported by sufficient rationale.  

Lastly, in his April 2011 substantive appeal, the Veteran reported that his VA doctor stated the Veteran's bilateral hearing loss was due to in-service exposure to hazardous noise.  He further indicated that this opinion was in the VA treatment records.  A review of the Veteran's claims file indicates that the record has not been associated with the claims folder.  Of record are VA treatment records through 2010.  On remand, all outstanding VA treatment records should be associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, to specifically include audiology records after 2010, and the letter from Dr. Fagleson.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative. 

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records including the letter from Dr. Fagleson.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiology evaluation by an examiner with appropriate expertise to determine the nature and etiology of his bilateral hearing loss.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  Based on the examination results and review of the record, the examiner must provide the following opinion:

Whether there is a 50 percent or greater probability that the bilateral hearing loss is etiologically related to the established noise exposure sustained during the Veteran's active service, or had its onset within one year of his separation from active service.  

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  In short, noting that hearing loss did not manifest in service as the sole basis for forming a negative nexus opinion, without additional explanation, is not adequate.  

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal must be readjudicated.  If any of these claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


